  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA                )
                                        )        CRIMINAL ACTION NO.
   v.                                   )           3:15cr118-MHT
                                        )               (WO)
DERRIS DEANTHONY BRADFORD               )

                              OPINION AND ORDER

    On June 12, 2019, the court amended the pending

revocation petition (doc. no. 265) to reflect four new

charges        that     defendant       Derris      Deanthony     Bradford

violated the mandatory condition of supervised release

that he refrain from any unlawful use of a controlled

substance, as follows: (1) on or about February 21,

2019,     he     allegedly         tested     positive     for    use     of

marijuana; (2) on or about March 25, 2019, he allegedly

tested positive for use of marijuana; (3) on or about

April 25, 2019, he allegedly tested positive for use of

marijuana;       and        (4)   on   or   about    May   8,    2019,    he

allegedly tested positive for use of marijuana.                          See

Order    (doc.        no.    287).      The   other    charges     in    the

petition were resolved independently.                      See Corrected
Revocation Judgment (doc. no. 289).                  Defense counsel

was   directed    to   submit   to     the   court       a    proposal   to

address Bradford’s apparent drug addiction.                     See Order

(doc. no. 287).         The proposal was to address whether

Bradford    wished     to   participate      in    the       modified-HOPE

model.     See United States v. Newman, 350 F. Supp. 3d

1218 (M.D. Ala. 2018) (Thompson, J.).                    A hearing was

set for July 8.

      At the July 8 hearing, the parties agreed to the

dismissal    without    prejudice      of    the   pending       four    new

charges     and      Bradford     himself,         voluntarily           and

knowingly, represented to the court that he agreed to a

modified-HOPE model to address his addiction, although

the one he agreed to differed somewhat from the one in

Newman.     The government, probation, and the court also

agreed to this modified proposal.

                                 ***

      Accordingly, based on the representations made in

open court on July 8, 2019, it is ORDERED as follows:




                                  2
(1) The above four additional charges of violations of

    the   conditions        of    supervision          against       defendant

    Derris    Deanthony          Bradford      are     dismissed       without

    prejudice.

(2) As a special condition of supervision imposed for

    his   previously        adjudicated         violations,          defendant

    Bradford    shall       serve    four       weekends       in     jail   as

    determined       by    his    supervising        probation        officer.

    See Corrected Revocation Judgement (doc. no. 289)

    at 6.     He shall report for his sentence on Fridays

    at 5:00 p.m. and shall be released no later than

    5:00 p.m. on Sundays.            See id.

(3) The     following       conditions         shall     also        apply   to

    defendant        Bradford’s          new     term     of     supervised

    release:

      (A)      All        previously          imposed     conditions         of

          supervised       release       in    place    at     the    time   of

          revocation shall remain in effect, including

          the regular, random drug testing.




                                     3
        (B)      For   each      new    instance        in    which      the

          probation      officer       receives       information      that

          defendant       Bradford           tested     positive         for

          marijuana*--or failed to appear for a drug test

          without good cause--the probation officer will

          file with the court a Request for Modifying the

          Conditions or Term of Supervision with Consent

          of the Offender.         The modification will read as

          follows: Beginning on a date directed by the

          probation      officer,       defendant       Bradford      shall

          serve    two    days     at    a    jail     facility     to    be

          designated by the Federal Bureau of Prisons.

          Defendant Bradford shall surrender for service

          of this term no later than 6:00 p.m. on the

          designated date and shall be released no later

          than    6:00   p.m.     two    days     later.       Defendant

          Bradford’s      failure       to     report    on    time      for

          service of this sentence will be considered a

    * A positive test for an unlawful substance other
than marijuana will not be covered by this agreement
and will be treated like any other violation of
supervised release conditions.
                           4
  violation of supervision and will subject him

  to    further     penalties,       which     may     include

  revocation of supervision.

(C)     If the probation officer files the request

  for modification, as provided in subparagraph

  (B)   above,     defendant     Bradford      will    sign     a

  Waiver of a Hearing to Modify Conditions of

  Probation/Supervised Release or Extend Term of

  Supervision,         which    shall     agree       to      the

  modification.

(D)     Once a date and jail facility have been

  designated      by    the    Bureau     of   Prisons,       no

  modifications can be made as to the date or

  time of surrender.

(E)     Defendant         Bradford         should          make

  transportation        arrangements      to    ensure        his

  successful      surrender    to   the   designated       jail

  facility.




                          5
(F)      Probation        shall      file       a    separate      report

  with     the        court     confirming            that   defendant

  Bradford in fact served the jail term.

(G)      If defendant Bradford fails to report for

  service of a sentence pursuant to subparagraph

  (B), the probation officer will file a Petition

  for a Warrant or Summons for Offender Under

  Supervision.

(H)      Any positive drug screen results will be

  shared    with          his     substance          abuse   treatment

  provider,           which         could           result    in      his

  re-assessment for treatment services.

(I)      If defendant Bradford tests positive for

  marijuana and/or fails to appear for a drug

  test without good cause three times, the court

  will     hold       a    hearing         to       re-evaluate     this

  sentence and treatment approach.

(J)      Both     the      court     and        defendant     Bradford

  retain        the       right      to     withdraw         from    the

  agreement;          however,        if        defendant     Bradford


                                6
    withdraws following a positive test or failure

    to   appear   for     a       test   without    good   cause,

    probation     shall       still      file   a   Request   for

    Modifying the Conditions or Term of Supervision

    with Consent of the Offender, as provided in

    subparagraph (B).

DONE, this the 8th day of July, 2019.

                                 /s/ Myron H. Thompson____
                              UNITED STATES DISTRICT JUDGE




                              7
